Citation Nr: 9922044
Decision Date: 08/05/99	Archive Date: 11/08/99

DOCKET NO. 96-49 813               DATE AUG 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to an increased rating for a left shoulder disability,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to September
1967 and from February 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a September 1996 decision by the aforementioned RO that
denied the veteran's claim of entitlement to a rating in excess of
10 percent for postoperative residuals of a dislocation of the
right shoulder, with a surgical scar. This matter was previously
before the Board in November 1997, when it was remanded to the RO
for additional development. This matter was also before the Board
in March 1999, when the Board issued a decision denying the
veteran's claim, but for the reasons set forth below, the Board
must vacate its March 1999 denial.

VACATUR

When the Board remanded this case in 1997, it requested that the RO
arrange for the veteran to undergo certain VA examinations because
the medical evidence of record was inadequate for rating purposes.
In September 1998, the veteran failed to report for an examination
scheduled pursuant to the remand. In October 1998, the RO issued a
supplemental statement of the case which continued the denial of
the veteran's claim, and which advised the veteran of the
provisions of 38 C.F.R. 3.655. That regulation provides, in
pertinent part:

(a) When entitlement or continued entitlement to a benefit cannot
be established or confirmed without a current VA examination or
reexamination and a claimant, without good cause, fails to report
for such examination, or reexamination, action shall be taken in
accordance with paragraph (b) or (c) of this section as
appropriate. Examples of good cause include, but are not limited
to, the illness or hospitalization of the claimant, death of an
immediate family member,

2 - 

etc....

(b)... [C]laim for increase. ... When the examination was scheduled
in conjunction with ... a claim for increase, the claim shall be
denied.

38 C.F.R. 3.655 (1998). Thereafter, in November 1998, the veteran
submitted a statement in which he said that he could keep an
appointment for a scheduled examination at the VA outpatient clinic
(VAOPC). In December 1998, the RO requested the VAOPC in Salisbury,
North Carolina (VAOPC Salisbury) to schedule an examination in
conjunction with the remand. VAOPC Salisbury scheduled an
examination for January 13, 1999. An AMIE computer printout, dated,
January 13, 1999, reflects that the veteran failed to report to the
scheduled examination. In February 1999, the RO returned the case
to the Board.

On March 5, 1999, the Board issued a decision by the undersigned
Member of the Board, which denied, pursuant to 38 C.F.R. 3.655, the
veteran's increased rating claim. The Board found, inter alia, that
the veteran failed to report to the examination scheduled for
January 13, 1999 without good cause. However, later in March 1999,
the Board received notice from the RO that on January 7, 1999 -
prior to the scheduled examination of January 13, 1999 - the RO had
received a statement from the veteran. In that statement, the
veteran requested that the examination scheduled for January 13,
1999 be rescheduled. The Board was not aware of that request at the
time the Board issued its March 1999 decision.

The Board notes that the instructions contained in the Board's
November 1997 remand provided the veteran certain substantive
rights. See 38 C.F.R. 19.38 (1999); Stegall v. West, 11 Vet. App.
268 (1998). Under the circumstances of this case, it would be
fundamentally unfair to deny the veteran's claim for the reasons
and bases set forth in the Board's March 5, 1999 decision. Thus, to
accord the veteran due process, the Board sua sponte VACATES its
March 5, 1999 decision to deny a rating in excess of 10 percent for
the left shoulder disability. 38 C.F.R.

3 -

20.904(a) (1998). The issue of an increased rating for the left
shoulder disability will be the subject of a separate decision by
another member of the Board.

ORDER

The decision of the Board dated March 5, 1999, is vacated.

Iris S. Sherman Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.904(a), 20.1100(b)
(1998).



Citation Nr: 9906267       
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-49 813      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a left shoulder 
(minor) disability currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to 
September 1967 and from February 1968 to November 1969.

By rating decision in December 1970, service connection was 
granted for a left shoulder disability with an evaluation of 
10 percent disabling.  By rating decision of December 1982, 
the evaluation of the veteran's left shoulder disability was 
reduced to 0 percent disabling.  In May 1993, the veteran 
most recently requested a compensable rating for his service 
connected left shoulder disability.  This appeal arises from 
a rating action of December 1993, wherein a 10 percent rating 
was assigned for the veteran's service connected left 
shoulder disability, effective from May 20, 1993. 

This case was remanded in November 1997 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  Despite being advised of the importance of reporting for 
VA examinations on two occasions, the veteran failed to 
report for the examinations without good cause having been 
shown.  

2.  The current medical evidence of record is inadequate for 
rating purposes and VA examinations are necessary to 
determine entitlement to an increased rating for a left 
shoulder disability.



CONCLUSION OF LAW

Entitlement to an increased rating for a left shoulder 
disability cannot be established without a current VA 
examination; therefore, the veteran's claim is denied.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In April 1970, the veteran filed a claim for service 
connection for various disabilities, to include a left 
shoulder disability.  By rating action of December 1970 
service connection for a left shoulder disability was granted 
with an evaluation of 10 percent disabling.  

By rating action of December 1982, the evaluation of the 
veteran's service connected left shoulder disability was 
reduced to 0 percent disabling.

In July 1990, the veteran filed a claim for an increased 
rating for a left shoulder disability.  By rating action of 
July 1991, a compensable rating for a left shoulder 
disability was denied.  

VA outpatient records from September 1991 to May 1993 show 
the veteran was on medication for a left shoulder disability 
and complained of pain of the left shoulder.

In May 1993, the veteran filed a claim for an increased 
rating for his left shoulder disability.

A VA examination of the left shoulder in November 1993 shows 
the veteran had equal muscle mass bilaterally.  He had a well 
healed, anterior surgical scar on his left shoulder.  He had 
full forward flexion.  He was limited to 115 degrees of 
abduction about the left shoulder.  He had full extension and 
full internal rotation.  He had 5 degrees of external 
rotation about the left shoulder.  He appeared 
neurovascularly intact otherwise.  The diagnoses included 
status post operative repair of anterior dislocation with 
objective decrease in external rotation and abduction.  There 
appeared to be no neurologic abnormality, and the veteran had 
minimal functional limitation except as mentioned previously. 

By rating action of December 1993, the disability evaluation 
of the veteran's service connected post operative dislocation 
of left shoulder with surgical scar was increased from 0 
percent to 10 percent disabling, effective May 20, 1993. 

A November 1995 report from the Bowman Gray School of 
Medicine shows that the veteran had an open repair of left 
shoulder dislocation while in the service.  He indicated he 
had increasing pain in his left shoulder and pain with 
overhead activity.  An evaluation of the left shoulder 
revealed a well healed scar that was nontender to palpation.  
The veteran had range of motion of 90 degrees abduction to 
forward flexion of 110 degrees.  The external rotation was to 
90 degrees and internal rotation was to 45 degrees with a 
significant amount of pain.  The veteran had 5/5 strength of 
internal rotators and external rotators.  However, he had a 
significant amount of pain with isolation of the 
supraspinatus with abduction, internal rotation and forward 
flexion to 20 degrees.  There was point tenderness over the 
distal acromioclavicular joint.  The veteran was grossly 
neurovascularly intact in the left upper extremity.  The x-
rays revealed a positive Hill-Sach's lesion of the left 
proximal humerus, as well as degenerative changes of the 
glenohumeral joint.  There was no evidence of osteophyte 
formation underneath the clavicle or distal acromion.  The 
assessment included impingement syndrome left shoulder and 
status post left scapular reconstruction in 1967, limited 
internal and external rotation.

A February 1996 report from the Bowman Gray School of 
Medicine indicates that the veteran stated that he had 
received an injection for his impingement syndrome of his 
left shoulder.  He still had difficulty with overhead 
activity with his left shoulder.  He had decreased sensation 
in the left hand.  He had pain along the medial border of the 
scapula on the left side.  He had been told in the past that 
this may be related to a left shoulder injury or to some 
cartilage problems in his spine.  Evaluation of his posterior 
left shoulder and back revealed point tenderness on the 
medial border of the scapula over the rhomboid musculature.  
This was aggravated with abduction of the arm greater than 90 
degrees as well as with shoulder shrug.  There was mild 
tenderness over the anterior acromion.  He had positive 
impingement sign with abduction greater than 90 degrees and 
forward flexion greater than 10 degrees.  He was also 
aggravated with isolation of the supraspinatus with abduction 
of 90 degrees and internal rotation and forward flexion of 20 
degrees.  He had slightly increased tenderness with 
resistance to external rotation but 5/5 strength with 
isolation of his rotator cuff musculature.  He was 
neurovascularly intact in the left upper extremity.  The 
assessments included impingement syndrome left shoulder and 
two point left rhomboid musculature.

In November 1997 this case was remanded by the Board to 
afford the veteran orthopedic and neurological examinations 
to determine the full extent of the veteran's current left 
shoulder disability and to obtain Social Security 
Administration (SSA) records.

VA outpatient records from November 1993 to December 1997 
show the veteran was seen for renewal of his medications and 
left shoulder pain.  On a record from July 1997, the 
examination of the left shoulder revealed full range of 
motion with tenderness at internal rotation.  The assessment 
included bursitis left shoulder.  

Received from the SSA in July 1998 was a note that indicates 
that the veteran was denied benefits in 1981 and his file was 
subsequently destroyed in 1985.

In August 1998, the veteran was notified of a VA rating 
examination that was scheduled in September 1998.  A 
September 1998 record shows that the veteran failed to report 
for the VA examination.  By letter dated in October 1998, the 
veteran was asked if he were willing to report for an 
examination and informed of the provisions of 38 C.F.R. § 
3.655.  Additionally, the RO issued a supplemental statement 
of the case in October 1998 that indicated that the veteran 
failed to report for a VA examination and again informed the 
veteran of the provisions of 38 C.F.R. § 3.655.  

The veteran indicated in a statement in November 1998 that he 
would keep his appointment for a VA examination. 

A January 1999 record shows that the veteran failed to report 
for a VA examination scheduled in January 1999.  By letter 
dated later in January 1999, the veteran was asked if he were 
willing to report for an examination and informed of the 
provisions of 38 C.F.R. § 3.655.  The veteran was given 60 
days to respond.  There was no response from the veteran.

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent permitted.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a).

The veteran was scheduled for VA examinations in September 
1998 and in January 1999.  Although notice of the scheduling 
of these examinations was sent to the veteran at his address 
of record, he failed to appear.  Under the presumption of 
regularity of the official acts of public officers, it is 
presumed that the September 1998 notice letter informing the 
veteran of the scheduling of examinations and the October 
1998 and January 1999 RO letters informing the veteran that 
he failed to appear and asking if he wanted another 
examination were mailed by VA employees to the veteran's 
address on the dates indicated.  Gold v. Brown, 7 Vet. App. 
315 (1995). 

The veteran had notified by letters of October 1998 and 
January 1999 and the supplemental statement of the case in 
October 1998 of the relevant provisions of 38 C.F.R. § 3.655.  
Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim), a reopened claim for a benefit which was previously 
disallowed or a claim for increase, the claim shall be 
denied.

The medical evidence of record is inadequate for rating 
purposes.  In other words, there is insufficient evidence to 
evaluate the veteran's disability.  Additional VA 
examinations are necessary to establish entitlement to an 
increased rating for the veteran's left shoulder disability.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The Court remanded the case 
to the Board to obtain a medical evaluation that addressed 
whether pain significantly limits functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  The 
examinations of record are insufficient to address the 
requirements of DeLuca.  

In Olson v. Principi, 3 Vet. App. 480 (1992), the veteran 
failed to report for scheduled examinations.  There, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") reiterated that the duty to 
assist is not always a one-way street, or a blind alley, and 
that the veteran must be prepared to cooperate with the VA's 
efforts to provide an adequate medical examination.  
Notwithstanding the fact that the veteran was provided with 
written notice of the scheduling of the September 1998 and 
January 1999 examinations and of the possible consequences 
under § 3.655 for the failure to report, the veteran has not 
presented any basis for his failure to report.  Therefore, 
the Board concludes that the veteran's claim for entitlement 
to an increased rating for a left shoulder disability from 
May 20, 1993 must be denied.  The veteran may, however, 
reopen his claim for increased benefits at any time in the 
future should he become willing to appear for a VA 
examination.

Finally, pursuant to the July 1998 note from the SSA 
indicating that there were no current SSA records regarding a 
claim by the veteran, the undersigned finds that no further 
development is required.


ORDER


Entitlement to a rating in excess of 10 percent for a left 
shoulder disability from May 20, 1993 is denied.



             
       Iris S. Sherman
Member, Board of Veterans' Appeals

- 2 -


